DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A computer implemented method of determining when to replace a seal component of a seal assembly, the method comprising: 
obtaining an indication of an accumulation of acoustic emission energy emitted from the seal component over a period of time; and 
determining an estimate of remaining lifetime of the seal component based on the indication.  
The bolded abstract idea is a mental process. 
Step 2A: Prong 2
The limitation of “determining an estimate of remaining lifetime of the seal component based on the indication,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining an estimate of remaining lifetime of the seal component based on the indication,” in the context of this claim may encompass evaluating an estimate of remaining lifetime of the seal component sed on the indication.  If a claim limitation, under its broadest reasonable interpretation, covers performance of limitation in the mind, then it falls within “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (MPEP 2106.04(a)(2)). 
This judicial exception is not integrated into a practical application.  In particular, the specification details use of a generic processor to perform the method–using a processor to perform determining step. The processors are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the computer, seal component, and seal assembly are additional elements.  The additional elements of computer, seal component, and seal assembly are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “obtaining an indication of an accumulation of acoustic emission energy emitted from the seal component over a period of time” is pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a computing device to perform the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. 
Regarding claim 12, independent claim 12 similarly recites “[A] controller configured to perform the method of claim 1,” which amount to an abstract idea as discussed above with respect to claim 1.  The computer, controller, seal component, and seal assembly are additional elements.  The additional elements of computer, controller, seal component, and seal assembly are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “obtaining an indication of an accumulation of acoustic emission energy emitted from the seal component over a period of time” is pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
Regarding claim 13, independent claim 12 similarly recites “[A] system comprising: a sensor for attachment with a seal assembly and configured to measure an indication of acoustic emission energy emitted from the seal assembly when the seal assembly is in use; and the controller of claim 12,” which amount to an abstract idea as discussed above with respect to claim 1.  The system, computer, controller, sensors, seal component and seal assembly are additional elements.  The additional elements of system, computer, controller, sensors, seal component, and seal assembly are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “measure an indication of acoustic emission energy emitted from the seal assembly when the seal assembly is in use” and “obtaining an indication of an accumulation of acoustic emission energy emitted from the seal component over a period of time” are pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
Regarding claim 14, independent claim 14 similarly recites “[A]n apparatus comprising: a seal assembly; a sensor attached to the seal assembly and configured to measure an indication of acoustic emission energy emitted from the seal assembly when the seal assembly is in use; and the controller of claim 12,” which amount to an abstract idea as discussed above with respect to claim 1.  The apparatus, controller, sensors, seal component and seal assembly are additional elements.  The additional elements of apparatus, controller, sensors, seal component, and seal assembly are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “measure an indication of acoustic emission energy emitted from the seal assembly when the seal assembly is in use” and “obtaining an indication of an accumulation of acoustic emission energy emitted from the seal component over a period of time” are pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
The claims 12-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claims 12-14 are also not patent eligible.
Regarding claims 2, 3, 8, 9, and 11
The seal component is additional element.  The additional element of seal component is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claims 4, 5, 6, 7
The sensor is additional element.  The additional element of sensor is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 10
The seal component and sensors are additional elements.  The additional elements of seal component and sensors are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Dependent claims 2-11 are likewise also not patent eligible.  The limitations of claims 2-11 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2-11 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Paavilainen (WO 2019/201700 A1, hereinafter referred to as “Paavilainen”) in view of Rouillon (US 2018/0328494 A1, hereinafter referred to as “Rouillon”).
Regarding claim 1, Paavilainen teaches a computer implemented method (page. 3, lines 32-35: the acoustic data (base and/or operational) can be filtered such that only acoustic data within a predetermined frequency range is analysed. This can reduce computational load on the processor, thereby reducing the time required for the spectral analysis to be performed and reducing energy costs) and determining an estimate of remaining lifetime of the seal component based on the indication (page 18, line 31-page 19, line 2: the output can simply be an alarm output, for example. The alarm may indicate a filter fault, or be a warning that the acoustic spectra varies by a predetermined amount from the spectra of a clean filter, for example.  In some examples, the remaining lifetime of the particle filter is estimated and provided as an output. For example, a filter which is deemed to be 50% towards the predetermined threshold, or limit, of particle filter dirtiness may only have a third of its lifetime remaining due to the adverse effects of particle accumulation); obtaining an indication of an accumulation of acoustic emission energy emitted page 16, lines 6-10: at step S430, operational acoustic data is received from sensor 110 of system 100. As discussed above, this data is representative of noise (or acoustic emissions) from system too due to the components of the system and the flow of fluid 102 through said components; page 7, lines 1-6: a sensor 110 is located in the system too and is arranged to sense acoustic emissions 108a. Sensor 110 can be, for example, a microphone arranged to record the acoustic emissions 108 a, or any other suitable sensor for sensing acoustic emissions 108a. It is to be understood that sensor 110 can convert the acoustic emissions 108a into electrical signals for transmission to processor 112, or can transmit the acoustic emissions 108a to the processor 112 in any other suitable way; page 8, lines 8-9: sensor 110 may be arranged to sense the acoustic emissions 108a periodically, for example hourly, daily, weekly, or monthly). 
Paavilainen does not specifically teach determining when to replace a seal component of a seal assembly and obtaining an indication of an accumulation of acoustic emission energy is emitted from the seal component.
However, Rouillon teaches determining when to replace a seal component of a seal assembly (para. [0069]: those of ordinary skill in the art will appreciate that control system 500 is just one embodiment of a system suitable to control solenoid 400, and that other control systems, including those in data communication with one or more diagnostics or prognostics systems, can be used; para. [0071]: the sources of data signals 508 can include one or more sensors (not shown) located in or around seal assembly 100. Sources of data signals 508 can further include sensors associated with the seal assembly, the rotating machine, or the ambient environment): obtaining an indication of an accumulation of acoustic emission energy is emitted from the seal component (para. [0071]: the sources of data signals 508 can include one or more sensors (not shown) located in or around seal assembly 100. Sources of data signals 508 can further include sensors associated with the seal assembly, the rotating machine, or the ambient environment; para. [0073]: acoustic emissions can be used to detect whether primary ring 36 and mating ring 30 are in frictional contact and/or the degree of that contact. Acoustic sensors can detect properties (such as amplitude in decibels and/or frequency) of noise being emitted at the seal interface. Loud noises, or noises at certain pitches can indicate frictional contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining when to replace a seal component of a seal assembly and obtaining an indication of an accumulation of acoustic emission energy such as are described in Rouillon into Paavilainen, in order to provide a longer-lived seal component such as  dry gas seal by inhibiting frictional contact at the sealing interface, while not impacting compressor casing design, and being sized so as to fit existing compressor cavitie (para. [0018]).
Regarding claim 2, Paavilainen in view of Rouillon teaches all the limitation of claim 1, in addition, Paavilainen teaches that the determining an estimate of remaining lifetime of thepage 16, lines 6-10: at step S430, operational acoustic data is received from sensor 110 of system 100. As discussed above, this data is representative of noise (or acoustic emissions) from system too due to the components of the system and the flow of fluid 102 through said components; page 18, line 31-page 19, line 2: the output can simply be an alarm output, for example. The alarm may indicate a filter fault, or be a warning that the acoustic spectra varies by a predetermined amount from the spectra of a clean filter, for example.  In some examples, the remaining lifetime of the particle filter is estimated and provided as an output; page 19, lines 23-26: by considering at least part of the acoustic spectra, for example only certain spectral peaks from the acoustic data, the complexity of the analysis underlying the method can be reduced, thereby facilitating a reduction in computational load and computing).  
Paavilainen does not specifically teach the seal component.  
However, Rouillon teaches the seal component (para. [0071]: the sources of data signals 508 can include one or more sensors (not shown) located in or around seal assembly 100. Sources of data signals 508 can further include sensors associated with the seal assembly, the rotating machine, or the ambient environment; para. [0073]: acoustic emissions can be used to detect whether primary ring 36 and mating ring 30 are in frictional contact and/or the degree of that contact. Acoustic sensors can detect properties (such as amplitude in decibels and/or frequency) of noise being emitted at the seal interface. Loud noises, or noises at certain pitches can indicate frictional contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal component such as is described in Rouillon into Paavilainen, in order to provide a longer-lived seal component such as dry gas seal by inhibiting frictional contact at the sealing interface, while not impacting compressor casing design, and being sized so as to fit existing compressor cavitie (para. [0018]).
Regarding claim 3, Paavilainen in view of Rouillon teaches all the limitation of claim 2, in addition, Paavilainen teaches that the determining an estimate of remaining lifetime of and the baseline acoustic emission energy (page 16, lines 6-10: at step S430, operational acoustic data is received from sensor 110 of system 100. As discussed above, this data is representative of noise (or acoustic emissions) from system too due to the components of the system and the flow of fluid 102 through said components; page 16, lines 16-21: at step S440, spectral analysis is performed on the received operational acoustic data. As discussed, this spectral analysis may comprise deriving an acoustic spectrum for the operational acoustic data, to be compared to the acoustic spectrum represented by the calibration data received at step S420. Optionally, in some examples, as described with reference to step S460, the operational spectral peaks which correspond to the base spectral peaks selected at step S330 may be determined; page 18, line 31-page 19, line 2: the output can simply be an alarm output, for example. The alarm may indicate a filter fault, or be a warning that the acoustic spectra varies by a predetermined amount from the spectra of a clean filter, for example.  In some examples, the remaining lifetime of the particle filter is estimated and provided as an output).  
Paavilainen does not specifically teach the seal component.
However, Rouillon teaches the seal component (para. [0071]: the sources of data signals 508 can include one or more sensors (not shown) located in or around seal assembly 100. Sources of data signals 508 can further include sensors associated with the seal assembly, the rotating machine, or the ambient environment; para. [0073]: acoustic emissions can be used to detect whether primary ring 36 and mating ring 30 are in frictional contact and/or the degree of that contact. Acoustic sensors can detect properties (such as amplitude in decibels and/or frequency) of noise being emitted at the seal interface. Loud noises, or noises at certain pitches can indicate frictional contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal component such as is described in Rouillon into Paavilainen, in order to provide a longer-lived seal component such as  dry gas seal by inhibiting frictional contact at the sealing interface, while not impacting compressor casing design, and being sized so as to fit existing compressor cavitie (para. [0018]).
Regarding claim 4, Paavilainen in view of Rouillon teaches all the limitation of claim 1, in addition, Paavilainen teaches that the indication is obtained by a sensor for sensing the acoustic emission energy emitted from the source of the acoustic emission energy (page 16, lines 6-10: at step S430, operational acoustic data is received from sensor 110 of system 100. As discussed above, this data is representative of noise (or acoustic emissions) from system too due to the components of the system and the flow of fluid 102 through said components).  
Regarding claim 10, Paavilainen in view of Rouillon teaches all the limitation of claim 1, in addition, Paavilainen teaches that the determining an estimate of remaining lifetime of the page 19, lines 8-11: the ambient temperature can be relevant to how critical failure of the particle filter is, so the threshold for issuing an output, such as a warning alarm regarding the cleanliness of the filter or the remaining lifetime, may be lower when the ambient temperature is higher).  
Paavilainen does not specifically teach the seal component.
However, Rouillon teaches the seal component (para. [0071]: the sources of data signals 508 can include one or more sensors (not shown) located in or around seal assembly 100. Sources of data signals 508 can further include sensors associated with the seal assembly, the rotating machine, or the ambient environment; para. [0073]: acoustic emissions can be used to detect whether primary ring 36 and mating ring 30 are in frictional contact and/or the degree of that contact. Acoustic sensors can detect properties (such as amplitude in decibels and/or frequency) of noise being emitted at the seal interface. Loud noises, or noises at certain pitches can indicate frictional contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal component such as is described in Rouillon into Paavilainen, in order to provide a longer-lived seal component such as  dry gas seal by inhibiting frictional contact at the sealing interface, while not impacting compressor casing design, and being sized so as to fit existing compressor cavitie (para. [0018]).
Regarding claim 11, Paavilainen in view of Rouillon teaches all the limitation of claim 1, in addition, Paavilainen teaches further comprising: replacing the page 18, lines 26-31: a warning output or signal such as an alarm or an automated message may be provided. The output may indicate the particle filter 104 is 90% towards the predetermined threshold. This type of warning, which advantageously is issued before the particle filter is completely clogged with particles, can facilitate preventative servicing of the particle filter 104, which can in turn enable the lifetime of the electrical device to be prolonged).
Paavilainen does not specifically teach the seal component.
However, Rouillon teaches the seal component (para. [0071]: the sources of data signals 508 can include one or more sensors (not shown) located in or around seal assembly 100. Sources of data signals 508 can further include sensors associated with the seal assembly, the rotating machine, or the ambient environment; para. [0073]: acoustic emissions can be used to detect whether primary ring 36 and mating ring 30 are in frictional contact and/or the degree of that contact. Acoustic sensors can detect properties (such as amplitude in decibels and/or frequency) of noise being emitted at the seal interface. Loud noises, or noises at certain pitches can indicate frictional contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal component such as is described in Rouillon into Paavilainen, in order to provide a longer-lived seal component such as dry gas seal by inhibiting frictional contact at the sealing interface, while not impacting compressor casing design, and being sized so as to fit existing compressor cavitie (para. [0018]).
Regarding claim 12, Paavilainen in view of Rouillon teaches a controller configured to perform (page 5, line 33-page 6, line 2: the apparatus comprises a sensor for sensing acoustic emissions and a processor for receiving acoustic data representative of the acoustic emissions from the sensor. Optionally, the sensor is a microphone. The processor can be any suitable processor or microcontroller capable of performing or otherwise implementing the steps of the method of the first aspect of Paavilainen) the method of claim 1 (see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller such as is described in Rouillon into Paavilainen, in order to provide a longer-lived seal component such as dry gas seal by inhibiting frictional contact at the sealing interface, while not impacting compressor casing design, and being sized so as to fit existing compressor cavitie (para. [0018]).
Regarding claim 13, Paavilainen in view of Rouillon teaches a system (page 6, lines 27-29: with reference to Figure 1, a system 100 for monitoring particle filter cleanliness is described. A flow of fluid 102 is directed through a particle filter 104 and a fan 106 for use in cooling an electrical device of Paavilainen) comprising: the controller of claim 12 (see claim 12 above).  
Paavilainen does not specifically teach a sensor for attachment with a seal assembly and configured to measure an indication of acoustic emission energy emitted from the seal assembly when the seal assembly is in use.
However, Rouillon teaches a sensor for attachment with a seal assembly and configured to measure an indication of acoustic emission energy emitted from the seal assembly when the seal assembly is in use (para. [0071]: the sources of data signals 508 can include one or more sensors (not shown) located in or around seal assembly 100. Sources of data signals 508 can further include sensors associated with the seal assembly, the rotating machine, or the ambient environment; para. [0073]: acoustic emissions can be used to detect whether primary ring 36 and mating ring 30 are in frictional contact and/or the degree of that contact. Acoustic sensors can detect properties (such as amplitude in decibels and/or frequency) of noise being emitted at the seal interface. Loud noises, or noises at certain pitches can indicate frictional contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system and the sensor for attachment with a seal assembly such as are described in Rouillon into Paavilainen, in order to provide a longer-lived seal component such as dry gas seal by inhibiting frictional contact at the sealing interface, while not impacting compressor casing design, and being sized so as to fit existing compressor cavitie (para. [0018]).
Regarding claim 14, Paavilainen in view of Rouillon teaches an apparatus (page 5, line 33-page 6, line 2: the apparatus comprises a sensor for sensing acoustic emissions and a processor for receiving acoustic data representative of the acoustic emissions from the sensor. Optionally, the sensor is a microphone. The processor can be any suitable processor or microcontroller capable of performing or otherwise implementing the steps of the method of the first aspect of Paavilainen) comprising: the controller of claim 12 (see claim 12 above).
Paavilainen does not specifically teach a sensor for attachment with a seal assembly and configured to measure an indication of acoustic emission energy emitted from the seal assembly when the seal assembly is in use.
However, Rouillon teaches a sensor for attachment with a seal assembly and configured to measure an indication of acoustic emission energy emitted from the seal assembly when the seal assembly is in use (para. [0071]: the sources of data signals 508 can include one or more sensors (not shown) located in or around seal assembly 100. Sources of data signals 508 can further include sensors associated with the seal assembly, the rotating machine, or the ambient environment; para. [0073]: acoustic emissions can be used to detect whether primary ring 36 and mating ring 30 are in frictional contact and/or the degree of that contact. Acoustic sensors can detect properties (such as amplitude in decibels and/or frequency) of noise being emitted at the seal interface. Loud noises, or noises at certain pitches can indicate frictional contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the apparatus and the sensor for attachment with a seal assembly such as are described in Rouillon into Paavilainen, in order to provide a longer-lived seal component such as dry gas seal by inhibiting frictional contact at the sealing interface, while not impacting compressor casing design, and being sized so as to fit existing compressor cavitie (para. [0018]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Paavilainen in view of Rouillon further in view of Ren et al. (CN 104897780 A, hereinafter “Ren”).
Regarding claim 5, Paavilainen in view of Rouillon teaches all the limitation of claim 4.  Paavilainen does not specifically teach modifying the indication by an attenuation function, wherein the attenuation function has a value which depends on the distance of the sensor from a source of acoustic emission energy.
However, Ren teaches modifying the indication by an attenuation function, wherein the attenuation function has a value which depends on the distance of the sensor from a source of acoustic emission energy (page 2, lines 27-28: the inventive method utilizes the relation of attenuation of elastic wave and propagation distance, directly positions acoustic emission source position; page 3, line 1: wherein, k is the parameter relevant to metering circuit and the acoustic emission signal that detects; α is attenuation coefficient).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the apparatus and the modifying the indication such as are described in Ren into the system of Paavilainen and Rouillon, in order to propose a kind of method utilizing acoustic emission signal energy to position acoustic emission source, for determining the position in microdefect source on detected material (page 2, lines 32-33).
Regarding claim 6, Paavilainen in view of Rouillon teaches all the limitation of claim 4.  Paavilainen and Rouillon do not specifically teach modifying the baseline acoustic emission energy by an attenuation function, wherein the attenuation function has a value which depends on the distance of the sensor from a source of acoustic emission energy.
However, Ren teaches modifying the baseline acoustic emission energy, wherein the attenuation function has a value which depends on the distance of the sensor from a source of acoustic emission energy (page 2, lines 27-28: the inventive method utilizes the relation of attenuation of elastic wave and propagation distance, directly positions acoustic emission source position; page 3, line 1: wherein, k is the parameter relevant to metering circuit and the acoustic emission signal that detects; α is attenuation coefficient).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modifying the indication by an attenuation function such as is described in Ren into the system of Paavilainen and Rouillon, in order to propose a kind of method utilizing acoustic emission signal energy to position acoustic emission source, for determining the position in microdefect source on detected material (page 2, lines 32-33).
Regarding claim 7, Paavilainen in view of Rouillon and Ren teaches all the limitation of claim 5.  Paavilainen and Rouillon do not specifically teach that the value of the attenuation function varies exponentially with distance of the sensor from the source of acoustic emission energy.
However, Ren teaches that the value of the attenuation function varies exponentially with distance of the sensor from the source of acoustic emission energy (page 3, lines 17-18: propagation distance along with elastic wave becomes large, the attenuated form of p is expressed as exponential form, as shown in formula (3)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modifying the indication by an attenuation function such as is described in Ren into the system of Paavilainen and Rouillon, in order to propose a kind of method utilizing acoustic emission signal energy to position acoustic emission source, for determining the position in microdefect source on detected material (page 2, lines 32-33).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paavilainen in view of Rouillon further in view of Torigoe (JP 2003207328 A, hereinafter “Torigoe”).
Regarding claim 8, Paavilainen in view of Rouillon teaches all the limitation of claim 1, in addition, Paavilainen teaches that the determining an estimate of remaining lifetime of the seal component based on the indication (page 18, line 31-page 19, line 2: the output can simply be an alarm output, for example. The alarm may indicate a filter fault, or be a warning that the acoustic spectra varies by a predetermined amount from the spectra of a clean filter, for example. In some examples, the remaining lifetime of the particle filter is estimated and provided as an output. For example, a filter which is deemed to be 50% towards the predetermined threshold, or limit, of particle filter dirtiness may only have a third of its lifetime remaining due to the adverse effects of particle accumulation).
Paavilainen and Rouillon do not specifically teach squaring the indication to obtain a squared indication; determining a total acoustic emission energy emitted from the source of acoustic emission energy over the period of time based on the squared indication.
However, Torigoe teaches squaring the indication to obtain a squared indication (page 3, lines 32-33: The root mean square 10 squares the sound pressure signal detected by the microphone 3 and then calculates a short-time average); determining a total acoustic emission energy emitted from the source of acoustic emission energy over the period of time based on the squared indication (page 3, lines 30-33: as shown in the upper graph of FIG. 2, the acoustic emission in this embodiment is controlled in the order of emitting noise for a certain period of time and then suddenly stopping the emission. Since the radiated sound is band noise, a standing sound wave is not generated and a diffuse sound field is created in the cavity. The root mean square 10 squares the sound pressure signal detected by the microphone 3 and then calculates a short-time average).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the squaring the indication to obtain a squared indication such as is described in Torigoe into the system of Paavilainen and Rouillon, in order to obtain the acoustic energy density level in the cavity at that time (page 3, lines 35-36).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paavilainen  in view of Rouillon further in view of Huang et al. (US 11,125,642 B2, hereinafter “Huang”).
Regarding claim 9, Paavilainen in view of Rouillon teaches all the limitation of claim 1.  Paavilainen and Rouillon do not specifically teach that the determining an estimate of remaining lifetime of the seal component is further based on a rate of change of the acoustic emission energy over a period of time.
However, Huang teaches that the determining an estimate of remaining lifetime of the seal component is further based on a rate of change of the acoustic emission energy over a period of time (col. 2, lines 30-35: the performance changes cumulatively due to factors including running-in, wear, and aging of the elastic element, this feature requires an investigation of the long-term change history of the acoustic emission signals and this scale is called the service scale).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining an estimate of remaining lifetime such as is described in Huang into the system of Paavilainen and Rouillon, in order to provide a multi-scale and real-time monitoring and analysis method for a mechanical seal, which measures the acoustic emission signals (col. 1, lines 50-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                            

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858